Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.
The status of the 02/11/2021 claims, is as follows: Claims 1, and 17 have been amended; Claim 16 has been canceled; Claims 1-15, and 17 are pending. 

Information Disclosure Statement
The information disclosure statements (IDS) was submitted on 02/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Applicant Brad Lawrence on 05/13/2021. The application has been amended as follows: 
1. (Currently Amended) A method of making an article, comprising: 
directing an energy beam to a build location on a substrate; 
delivering a first powder material, which exits from a first nozzle, and comprise a thermoplastic polymer, a fusible metal, or a combination thereof, to the build location on the substrate and melting it with the energy beam; 
delivering a second powder material, different from the first powder material, which exits from a second nozzle distinct from the first nozzle, and comprise a thermoplastic polymer, a fusible metal, or a combination thereof, to the build location on the substrate over the first powder material and melting it with the energy beam; 
repeating the directing of the energy beam and delivery and melting of the first and second powder materials to multiple build locations on the substrate to form a solid surface of the article comprising the second material; and 
subjecting the solid surface comprising the second material to a finishing process, 
wherein the finishing process comprises chemical polishing of the solid surface comprising the second material, 
wherein the second material provides a targeted response to the finishing process, compared to the first material, and
wherein the method uses only one energy beam.


7. (Canceled)
8. (Canceled)
9. (Canceled)
10. (Currently Amended) The method of claim  1, wherein the second material provides lower surface roughness in response to the finishing process, compared to the first material.
11. (Canceled)
12. (Canceled)
13. (Canceled)
15. (Currently Amended) The method of claim 10, wherein the first and second materials are applied to produce a polishable surface including a surface of the second material interrupted by protrusions of the first material.
17. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1-5, 10, and 14-15 are indicated because:
The prior art of record does not anticipate or render fairly obvious in combination to teach all the additional elements of the claimed invention such as “delivering a first powder material, which exits from a first nozzle, and comprise a thermoplastic polymer, a fusible metal, or a combination thereof, to the build location on the substrate and melting it with the energy beam; 
delivering a second powder material, different from the first powder material, which exits from a second nozzle distinct from the first nozzle, and comprise a thermoplastic polymer, a fusible metal, or a combination thereof, to the build location on the substrate over the first powder material and melting it with the energy beam; 
repeating the directing of the energy beam and delivery and melting of the first and second powder materials to multiple build locations on the substrate to form a solid surface of the article comprising the second material; and 
subjecting the solid surface comprising the second material to a finishing process, 
wherein the finishing process comprises chemical polishing of the solid surface comprising the second material, 
wherein the second material provides a targeted response to the finishing process, compared to the first material” recited in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /PHUONG T NGUYEN/ Primary Examiner, Art Unit 3761